ORDER *
We affirm the district court’s grant of summary judgment to the Hawaii Department of Education. Mussack’s retaliation claim fails because he did not present sufficient evidence to show that the Department’s proffered reason for his termination was pretext. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061-62 (9th Cir.2002). Mussack’s interference claim similarly fails because he did not present sufficient evidence to support it. Regardless of which framework is used to analyze his interference claim, Mussack simply did not present evidence that the Department interfered with his rights. See Brown v. City of Tucson, 336 F.3d 1181, 1193 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.